UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5253



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KAREEM JAMAL CURRENCE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:05-cr-00231)


Submitted: May 25, 2007                        Decided:   July 5, 2007


Before WILLIAMS, Chief Judge, and WILKINS and SHEDD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David R. Lett, Richmond, Virginia, for Appellant. Chuck Rosenberg,
United States Attorney, John S. Davis, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A federal grand jury charged Kareem Jamal Currence with

possession with intent to distribute less than five grams of crack

cocaine,   in   violation    of    21   U.S.C.    §   841(a)(1)   (2000),    and

possession with intent to distribute less than five grams of crack

cocaine within 1000 feet of an elementary school, in violation of

21 U.S.C. § 860 (2000).      Currence moved to suppress the crack found

in   the   handlebars   of   his    bicycle      on   the   grounds   that   the

warrantless search violated the Fourth Amendment and that the

search did not fall within any of the exceptions to the warrant

requirement.    The district court granted the motion to suppress,

and the Government appealed.            We held that the search of the

handlebars was permissible as a search incident to arrest, reversed

the district court’s ruling on the motion to suppress, and remanded

for further proceedings.      United States v. Currence, 446 F.3d 554,

557-59 (4th Cir. 2006) (“Currence I”).

            On remand, Currence was convicted on both counts after a

bench trial.    Currence appeals his conviction, asserting that the

search violated the Fourth Amendment.            He relies on the arguments

presented to the court in Currence I.             The Government asserts on

appeal that Currence is precluded from challenging the validity of

the search in this appeal because it was litigated in Currence I.

            We agree with the Government. In Currence I, we rejected

the claims Currence now seeks to raise in this appeal.                Thus, we


                                    - 2 -
find that Currence’s challenge to the search is barred by the

law-of-the-case doctrine and that none of the exceptions applies.

See United States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999)

(discussing doctrine and exceptions thereto); see also Invention

Submission Corp. v. Dudas, 413 F.3d 411, 414-15 (4th Cir. 2005)

(discussing mandate rule), cert. denied, 126 S. Ct. 1024 (2006).

Accordingly, we affirm Currence’s conviction.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -